Title: To Thomas Jefferson from John Banister, with a Note from Anne Blair Banister, 12 May 1786
From: Banister, John,Banister, Anne Blair
To: Jefferson, Thomas



Dear Sir
Petersburg. Virga. May. 12, 1786

Upon the receipt of your letter a few daies ago I applied immediately to Mr. Mark for a State of those affairs to which your enquiries are directed, and he promised as soon as he could go to Richmond and settle the interest of the Gentlemens Funds in the Loan to give me a full State of what is due from the publick to them; I know there is a fund appropriated to the Payment of foreign demands with an interest of Six per Cent; which is not yet fully adequate to those Purposes, For each Creditor receives annually on this appropriation his money in proportion to the Provision annually made by the assembly for the discharge of these debts. It appears from a demand I have been applying for on Behalf of Mr. Bourgard Toutant of N. Orleans that about one third of the principal and interest will this year be paid, but as a preference, and I think an improper one, is given to a Mr. Pollocks Claim, those of the other foreign Creditors will not be collected untill the duties are paid in Octor. and the Course of the next three Months thereafter. On this Fund I know Messrs. Mark Nephew & Co. are expressly placed and I think it is a good and productive one, viz., The 2½ per Cent on Imports and the Sale of confiscated lands at Gosport.
This for the General amount but the particular one with which I am to be furnished, together with such Statements as I shall obtain from the Several offices in Richmond, shall be sent.
To Mr. Mark’s real Circumstances I am a total stranger, but esteem him a Sensible good Man, altho he appears to be little engaged in Commercial Matters; I hope he has done the best with the Property of his Friends abroad.
June 1st. Having in vain waited untill this time for Mr. Marks State of Messrs. Danguard & de Vernon’s funds under his Care, I went to Richmond and obtained authentic Copies of Mark Nephew  & Cos. Loans to the Continent as well as to the State which are inclosed and will explain themselves.
I am not able to account for Mr. Mark’s Neglect in not giving me the States I requested of him, but will before this is sent away make another application.
If I can render any other Service to the Gentlemen in France you may command me for them whenever you please.
You will honor and oblige me by giving my Son such Instructions as will advance him in Science and accomplishment.
I have allowed him to draw for Sixty Pounds a quarter which I should think would [be] sufficient, without extravagance in any Country. If you hear nothing by this Conveyance of Mr. Mark you may conclude unfavorably, and indeed the Monies lent shou’d have been in Messrs. Dangerard and De Vernon’s Name in Case of death or other accidents.
I beg you will do me the favor to write by the first opportunity from London where I have just heard you have arrived. Would it not be well for Jack to pass a year at Rome if his finances are equal to his support there? I am dear Sir your Friend & Mo. Obed: Servant,

J. Banister


A. Banisters Sincere Regards to her Friend Mr. Jefferson and is much obliged for his kind Remembrance of her in all his Letters to Mr. Banister. He wou’d still add to the obligation by mentioning his Daughter Martha whenever he writes, as she feels an Interest in behalf of her young acquaintance.

